Citation Nr: 1817679	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-67 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2, asserted as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1960 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran presented sworn testimony at a hearing before a Decision Review Officer in August 2016.

The evidence received since the July 2003 is new and material and the Board will consider the claim on a de novo basis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence shows that the veteran served in the Republic of Vietnam during the Vietnam era and has been diagnosed as having diabetes mellitus type 2.

2. The medical evidence shows that the veteran's diabetes mellitus type 2 is compensably disabling.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus type 2 have been met.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307(2)(6)(ii), 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that presumptive service connection is warranted for diabetes mellitus type 2 because he served in country in Vietnam and thus is presumed exposed to herbicides while serving in Vietnam.  In support, he asserts that his position in the Air Force required him to serve on the ground in Vietnam building temporary runways.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

If the disorder is a chronic disease, service connection may be granted if it becomes manifest to a degree of 10 percent within the presumptive period; the presumptive period for diabetes mellitus is one year.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicides during that service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases, including diabetes mellitus, type 2, will be established even though there is no record of such disease during service, provided that the disease is are manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Here, the medical evidence reflects that the Veteran has been diagnosed as having diabetes mellitus type 2.  In addition, the Board finds that the evidence affirmatively shows that he served in the Republic of Vietnam while on active duty.  In reaching this latter determination, the Board notes that the Veteran's military personnel records show he has combat service in Vietnam and participated in a Vietnam Advisory Campaign from March 1963 to March 1964.  Thus, he has been diagnosed as having a disease for which presumptive service connection is available, and because the Board finds that he served in the Republic of Vietnam, he has an in-service injury, i.e., in-service exposure to herbicides. 

In light of the above, the inquiry shifts to whether the veteran's diabetes mellitus type 2 is manifest to a compensable degree.  The record of his VA treatment examination dated April 2003, shows that he treats his diabetes with an oral hypoglycemic agent, and insulin.  Thus, under the criteria contained in Diagnostic Code 7913, the Veteran's diabetes mellitus warrants a compensable evaluation.  As such, service connection is warranted for diabetes mellitus type 2.


ORDER

Service connection for diabetes mellitus type II is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


